MEMORANDUM DECISION                                                                 FILED
                                                                                Jul 26 2018, 7:24 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                                        CLERK
                                                                                Indiana Supreme Court
precedent or cited before any court except for the                                 Court of Appeals
                                                                                     and Tax Court
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Scott C. Andrews                                          Curtis T. Hill, Jr.
Columbus, Indiana                                         Attorney General of Indiana
                                                          Evan Matthew Comer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Jared Bustle,                                             July 26, 2018

Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          17A-CR-3033
        v.                                                Appeal from the Bartholomew
                                                          Superior Court
State of Indiana,                                         The Honorable James D. Worton,
                                                          Judge
Appellee-Plaintiff.
                                                          Trial Court Cause Nos. 03D01-1706-
                                                          F6-3130; 03D01-1608-F6-4269; &
                                                          03D01-1707-F6-3942




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 17A-CR-3033 | July 26, 2018                           Page 1 of 6
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Jared Bustle (Bustle), appeals his sentence following his

      conviction after pleading guilty to three Counts of theft, Level 6 felonies, Ind.

      Code § 35-42-4-2(a).


[2]   We affirm.


                                                    ISSUE
[3]   Bustle presents a single issue on appeal, which we restate as: Whether Bustle’s

      sentence is inappropriate in light of the nature of the offenses and his character.


                      FACTS AND PROCEDURAL HISTORY
[4]   On August 4, 2016, the State filed an Information in Cause Number 03D01-

      1608-F6-4269 (F6-4269), charging Bustle with Counts I and II, theft, Level 6

      felonies. On June 5, 2017, the State filed an Information in Cause Number

      03D01-1706-F6-3130 (F6-3130), charging Bustle with Counts I and II, theft,

      Level 6 felonies; Count III, unlawful possession of a syringe, a Level 6 felony;

      Count IV, resisting law enforcement, a Class A misdemeanor; and Count V,

      possession of a narcotic drug, a Level 6 felony. Less than a month later, on

      July 19, 2017, the State filed an Information in Cause Number 03D01-1707-F6-

      3942 (F6-3942), charging Bustle with Count I, theft, a Level 6 felony; and

      Count II, resisting law enforcement, a Class A misdemeanor.


[5]   On October 30, 2017, a change of plea hearing was held in which Bustle agreed

      to plead guilty to one Count of theft in Cause Number F6-4269; one Count of

      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3033 | July 26, 2018   Page 2 of 6
      theft, a Level 6 felony in Cause Number F6-1330; and one Count of theft, a

      Level 6 felony in Cause Number F6-3942. In exchange, the State agreed to

      dismiss all other Counts under the three Causes. The plea agreement left

      sentencing open to the trial court. On the same day, the trial court determined

      that a factual basis existed, and the trial court accepted Bustle’s guilty plea. On

      November 29, 2017, the trial court conducted a sentencing hearing. At the

      close of the evidence, the trial court sentenced Bustle to a consecutive two-year

      sentence for each theft conviction, for an aggregate sentence of six years to be

      served in the Department of Correction (DOC).


[6]   Bustle now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[7]   Bustle claims that his consecutive six-year sentence is inappropriate in light of

      the nature of the offenses and his character. Indiana Appellate Rule 7(B)

      empowers this court to independently review and revise sentences authorized

      by statute if, after due consideration, we find the trial court’s decision

      inappropriate in light of the nature of the offense and the character of the

      offender. Reid v. State, 876 N.E.2d 1114, 1116 (Ind. 2007). The “nature of

      offense” compares the defendant’s actions with the required showing to sustain

      a conviction under the charged offense, while the “character of the offender”

      permits a broader consideration of the defendant’s character. Cardwell v. State,

      895 N.E.2d 1219, 1224 (Ind. 2008); Douglas v. State, 878 N.E.2d 873, 881 (Ind.

      Ct. App. 2007). An appellant bears the burden of showing that both prongs of


      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3033 | July 26, 2018   Page 3 of 6
       the inquiry favor a revision of his sentence. Childress v. State, 848 N.E.2d 1073,

       1080 (Ind. 2006). Whether we regard a sentence as appropriate at the end of

       the day turns on our sense of the culpability of the defendant, the severity of the

       crime, the damage done to others, and a myriad of other considerations that

       come to light in a given case. Cardwell, 895 N.E.2d at 1224. Our court focuses

       on “the length of the aggregate sentence and how it is to be served.” Id.


[8]    The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). For his Level 6 felony theft offenses, Bustle faced a

       sentencing range of six months to two and one-half years, with the advisory

       sentence being one. Bustle was sentenced to two years on each theft conviction.

       I.C. § 35-50-2-7(b).


[9]    We first examine the nature of Bustle’s offenses. The first theft under F6-4629

       occurred the day after Bustle was released from prison for a 2006 Class C felony

       forgery conviction. After taking some drugs, Bustle went to Sunglass Hut and

       stole merchandise. In June 2017, Bustle shoplifted some items from a Kroger

       store and was charged with another theft offense in F6-3130. The following

       month, Bustle went to a Walgreens store and stole merchandise that led to his

       theft charge in F6-3942.


[10]   With respect to Bustle’s character, at his sentencing hearing, the trial court

       noted Bustle’s prior criminal history. Bustle’s criminal history dates back to

       2004 where he was convicted of public intoxication. In 2006, Bustle was


       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3033 | July 26, 2018   Page 4 of 6
       convicted of two Class C forgery convictions under separate Causes. In 2007,

       Bustle plead guilty to disorderly conduct and illegal consumption of an

       alcoholic beverage. In 2009, Bustle was convicted of Class A misdemeanor

       criminal conversion. In 2014, Bustle pleaded guilty to Class D felony theft and

       the trial court recommended placement in Purposeful Incarceration. In

       addition, Bustle has been arrested approximately seventeen times over the past

       fourteen years, and has been undeterred by prior contacts with law

       enforcement.


[11]   Further, we note that Bustle’s history of thefts is inextricably linked to his

       untreated drug addiction. At his sentencing hearing, Bustle stated that he began

       using heroin at age eighteen. Bustle testified that he would steal “anything and

       everything” to fund his drug habit. (Tr. Vol. II, p. 23). Although we are aware

       of the difficulties such an addiction presents to an individual, Bustle has had

       many opportunities to rid himself of those difficulties. In the past, Bustle has

       been offered drug abuse treatment but did not take advantage of those treatment

       opportunities. In addition, Bustle has violated his probation, and continues to

       use drugs.


[12]   Regardless of what is motivating Bustle’s criminal conduct, an extended period

       of incarceration is necessary at this point to protect the public from that

       conduct. After due consideration of the trial court’s decision and in light of

       Bustle’s criminal history, we cannot say that the sentence imposed by the trial

       court is inappropriate in light of the nature of the offenses and the character of

       the offender.

       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3033 | July 26, 2018   Page 5 of 6
                                             CONCLUSION
[13]   In sum, we hold that Bustle’s six-year aggregate sentence is not inappropriate in

       light of the nature of the offenses and his character.


[14]   Affirmed.


[15]   Kirsch, J. and Vaidik, C.J. concur




       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3033 | July 26, 2018   Page 6 of 6